Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The communication received on 2/4/21 has been entered.
The amendment to claims 1-10 and the specification received on 4/22/20 have been accepted.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on PCT/JP2018039749 dated 10/25/18 that claims priority to Japanese application 2017206243 dated 10/25/17. 

Information Disclosure Statement
The IDS received on 2/24/21 has been entered and the references carefully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 5-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described below, the disclosure does not provide adequate structure of the claimed means plus function elements (i.e. signal transmission and reception means)   The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient details that one of ordinary skill in the art can reasonable conclude that the inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 7-10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Donaldson (USPUB 20110314530).
Donaldson teaches a generated signal sent from an access management device to personal user device, which plays the signal into the users’ ear that is modified by the user’s ear canal.  The output detected and processed by the personal user 
Para 27, 31, 53 describing the use of secure encrypted channel and/or para 77 indicating no biometric properties of the user stored on the personal user device to avoid information comprise meet different interpretation of claim 7.
As per claim 2, Donaldson teaches authenticating the subject based on values of transfer characteristic using the probe signal and the response signal.  Given the fact that Donaldson’s calculation of the signals/characteristics is based on the spectrum at given frequencies (para 80-83) the teaching meets the broadest reasonable interpretation of the “absolute value or a power of a spectrum” of the transfer characteristics, the probe and response signals, especially given the fact that one skilled in the art would appreciate measurements of the amplitude in the spectrum while processing signals (as also noted by Donaldson in para 83).
As per claim 4, while the authentication of the subject discussed above is based on the transfer characteristics (signal) that are calculated by the probe signal and the response signal, Donaldson clearly articulate that these are accomplished by calculating spectrograms (see para 80-81).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (USPUB 20110314530) in view of Short (USPUB 20140316771).
Donaldson teaches calculating an absolute value or a power of a spectrum of the transfer characteristic, by using an absolute value or a power of a spectrum of the probe signal and an absolute value or a power of a spectrum of the response signal, and authenticate the authentication subject, by using the absolute value or the power of the spectrum of the transfer characteristic.
Donaldson does not teach the calculation based on a phase of the spectrum.  However, there are only finite number of solution when calculating on spectrum characteristics/values, the phase of spectrum being obvious variant as illustrated by Short (see para 101, 137, 145, 147, etc.), and using known solutions as taught by Short in Donaldson would have been obvious to one of ordinary skill in the art before the effective filling date of the invention given the predictable benefit of signal processing (see KSR ruling).
Conclusion

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433